EXHIBIT 10.41

AMENDMENT NO. 2
TO
MANAGEMENT AGREEMENT
OF
MARK A. KIRK



           THIS AMENDMENT NO. 2 is made this 25 day of September, 1999, by and
between SCOTT TECHNOLOGIES, INC., a Delaware corporation (hereinafter referred
to as the "Company") and Mark A. Kirk, an executive officer of the Company
(hereinafter referred to as the "Executive"):      
W I T N E S S E T H:
                             WHEREAS, on August 25, 1998 the Company and the
Executive entered into a Management Agreement (hereinafter referred to as the
"Agreement"); and                              WHEREAS, the Company and the
Executive desire to make certain amendments to the Agreement;      
                       NOW, THEREFORE, pursuant to Section 6.3 of the Agreement,
the Company and the Executive hereby amend the Agreement effective as of October
1, 1999, as follows:                              (1)             Subsection d.
of Section 4.7 of the Agreement is hereby amended by the deletion of said
Subsection and the substitution in lieu thereof of a new Subsection d. to read
as follows:                              "d.               Cause all stock
options, other than the Special Stock Option, granted to the Executive pursuant
to the Company's Key Employees' Stock Option Plan (the "Option Plan") or the
grant of any right under any future stock plan, to become immediately
exercisable in full and to remain fully exercisable until the earlier of the end
of the original term of the option without regard



    to any provision of the stock option providing for early termination of the
option or one (1) year after his date of termination of employment."         
   (2)         Section 4.9 of the Agreement is hereby amended by the deletion of
said Section and the substitution in lieu thereof of a new Section 4.9 to read
as follows:              "4.9      Vesting of Stock Options. In the event of a
Change in Control the Committee under the Option Plan will cause certain of the
stock options granted to the Executive pursuant to the Option Plan to become
immediately exercisable as follows:            a.            Service Based
Options. Options which would otherwise become exercisable solely upon the
passage of time regardless of the price of a Share of Common Stock of the
Company shall become exercisable in full upon the Change in Control.            
  b . Performance Based Options. Options which would otherwise become
exercisable upon the attainment of a specified price of a Share of Common Stock
of the Company shall become exercisable to the extent that the sales price in
the Change in Control transaction satisfies the price targets set forth in the
Option Agreement, without regard to the 20 consecutive day price maintenance
requirement of the Option Agreement.                          In addition, to
the extent that the sales price in the Change in Control transaction is above
the Option Price per share of Common Stock of the Company, is below the value
per share at which all of the options would be exercisable and is not equal to a
value per share at which a specific part of the option becomes exercisable (each
such values are hereinafter referred to as 'price targets'), a part of the
option shall become



    exercisable equal to the number of additional Shares which would have become
exercisable had the sales price been at the next highest price target multiplied
by a fraction the numerator of which shall equal the amount by which the sales
price in the Change in Control transaction exceeds the next lower price target
and the denominator of which shall equal the amount by which the next highest
price target exceeds the next lower price target.                        
               In addition to the above provisions with respect to the
exercisability of the stock option shares in the event of a Change in Control,
the Stock Option Committee may in its sole discretion, waive any or all
remaining higher stock option price targets and determine to make any or all of
such remaining shares exercisable.         Such stock options as become
exercisable in accordance with the preceding provisions shall remain so
exercisable until the end of the original term of the option without regard to
any provision of the stock option providing for early termination of the option.
The 'price targets' referred to in the preceding paragraph will be adjusted for
any stock split, stock dividend, combination or exchange of shares, exchange for
other securities, reclassification, reorganization, redesignation, merger,
consolidation, recapitalization, spin-off, split-off, split-up or other such
change in accordance with the provisions of Section 8 of the Stock Option
Agreement between the Executive and the Company.                     In the
event the proceeds from a sale or disposition of any of the Affiliates which the
Company owns on the date of this Agreement are used to provide a dividend to the
stockholders of the Company, then immediately upon the effective date of such
sale or disposition the Company will cause the stock options, other than the
Special Stock

 



 

 